Citation Nr: 1631724	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  07-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 17, 2007, and from December 1, 2007, for right knee dislocated patella with degenerative joint disease, status post arthroscopy surgery.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from March 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Seattle, Washington.

In March 2013, the Veteran and S.W. testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

These issues were remanded in May 2013 to afford the Veteran VA examinations and in April 2016 for consideration of Social Security Administration (SSA) records.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in April 2016, during this appeal, the Veteran was previously represented by a Veterans Service Organization.  However, in April 2014, the Veteran revoked that representation.  As he has not appointed a new representative, the Board considers him to be self-represented in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from July 2013, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

In scheduling this VA examination, the AOJ is advised that it appears that the Veteran is currently hospitalized at Western State Hospital.  See May 2016 Report of Incarceration.  Consequently, the Board considers this case to be similar to that of an incarcerated veteran.  Although VA's ability to provide examinations to incarcerated Veterans may be limited by the circumstances of the incarceration, the United States Court of Appeals for Veterans Claims (Court), has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  Bolton, 8 Vet. App. 191; see also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d. 

Assuming that the Veteran remains hospitalized, the AOJ must make reasonable efforts to accommodate the Veteran with respect to his current hospitalization when scheduling the VA examination.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Puget Sound Health Care System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected right knee disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected right knee disability. 

The examiner should:

i) Provide the range of motion of the Veteran's bilateral knees and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

iii) Discuss the impact of the Veteran's service-connected right knee disability on his ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  The AOJ must make reasonable efforts to accommodate the Veteran with respect to his current hospitalization when scheduling the examination.  Specifically, the examination must be tailored in such a manner to arrange for his examination by VA personnel, a fee-based provider contracted by VA, or a hospital physician at VA expense.  If the VA examination cannot be conducted, the AOJ should provide documentation of its attempts to obtain the examination, including any coordinating efforts with hospital staff.  

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




